Citation Nr: 1036307	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-37 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection claim for sinusitis and 
allergic rhinitis.

2.  Entitlement to an increased disability evaluation for 
degenerative joint disease at L4-L5 with paracentral disc 
herniation at L5-S1 (lumbar spine disability), evaluated as 20 
percent disabling prior to August 17, 2009, and 40 percent 
disabling thereafter.  

3.  Entitlement to an increased disability evaluation for 
bilateral plantar fasciitis and bilateral calcaneal spurs, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
patellofemoral pain syndrome of the right knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for 
patellofemoral pain syndrome of the left knee, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to August 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which 
continued a 20 percent evaluation for lumbar spine disability, 
continued a 10 percent evaluation for bilateral knee disability, 
continued a 10 percent evaluation for bilateral plantar fasciitis 
and bilateral calcaneal spurs, and essentially denied the service 
connection claim for sinusitis and allergic rhinitis.  

In a December 2009 rating decision, the RO increased the 
evaluation for lumbar spine disability from 20 to 40 percent, 
effective August 17, 2009; determined that clear and unmistakable 
error was found in the assigned evaluation for bilateral knee 
disability and therefore granted separate 10 percent evaluations 
for patellofemoral pain syndrome of each knee, effective 
September 12, 2005.

In September 2007, the Veteran testified before a Decision Review 
Officer sitting at the RO; a transcript of that hearing is 
associated with the claims file.

The Board observes that in an August 2002 rating decision, the RO 
denied a service connection claim for sinusitis and allergic 
rhinitis.  Thereafter, the claims folder contains a statement in 
which the Veteran disagreed with the August 2002 denial of 
service connection for sinusitis and allergic rhinitis.  
Unfortunately, the notice of disagreement is undated and does not 
contain a date stamp.  According to his August 2005 statement, 
the Veteran questioned what, if any, action had been taken on his 
notice of disagreement.  In a September 2006 statement of the 
case, the RO adjudicated the issue of entitlement to service 
connection for sinusitis and allergic rhinitis, as well as the 
increased rating claims on appeal.  In November 2006, the RO 
received the Veteran's substantive appeal of all of the issues 
listed in the statement of the case.  Thus, although the RO 
considered the Veteran's August 2005 statement as a claim to 
reopen the service connection claim for sinusitis and allergic 
rhinitis, the RO did not act upon the notice of disagreement that 
was apparently timely received.  Thus, to ensure that the Veteran 
received all due process under the law, the Board will adjudicate 
the service connection claim for sinusitis and allergic rhinitis 
on a direct basis, as opposed to a claim to reopen.  

The issue of entitlement to service connection for sinusitis and 
allergic rhinitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to August 17, 2009, the Veteran's lumbar 
spine disability was manifested by pain, myositis, and 
degenerative disc disease.  There was no evidence of flexion of 
the thoracolumbar spine to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; incapacitating 
episodes of disc disease; or a separately ratable associated 
neurological disability.

2.  For the period beginning on August 17, 2009, there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine; incapacitating episodes of disc disease; or a separately 
ratable associated neurological disability.

3.  The Veteran's bilateral plantar fasciitis and bilateral 
calcaneal spurs is primarily manifested by painful motion, 
tenderness, and abnormal weight bearing.  There is no evidence of 
clawfeet, hammertoes, or malunion or nonunion of tarsal or 
metatarsal bones.  

4.  The Veteran's service-connected right and left knee 
disabilities are manifested by patellofemoral pain syndrome and 
subpatellar tenderness.  There is no evidence of limitation of 
flexion to 30 degrees, or limitation of extension to 15 degrees 
in either knee joint.

5.  Resolving any doubt in the Veteran's favor, there is evidence 
of mild instability of the right and left knees on the August 17, 
2009, VA examination.  

6.  The evidence does not show that the Veteran's service-
connected disabilities of the lumbar spine, feet, and knees 
require frequent hospitalization, are unusual, or cause marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to August 17, 2009, the criteria for an 
evaluation in excess of 20 percent for lumbar spine disability 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  For the period subsequent to August 17, 2009, the criteria 
for an evaluation in excess of 40 percent for lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2010).

3.  The criteria for a disability evaluation in excess of 10 
percent for bilateral plantar fasciitis with calcaneal spurs have 
not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5279 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

5.  Resolving any doubt in the Veteran's favor, the criteria for 
a separate 10 percent evaluation, but no higher, for instability 
of the right knee have been met as of August 17, 2009.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5257 (2010).

6.  The criteria for an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

7.  Resolving any doubt in the Veteran's favor, the criteria for 
a separate 10 percent evaluation, but no higher, for instability 
of the left knee have been met as of August 17, 2009.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

A recent decision by the United States Court of Appeals for the 
Federal Circuit has addressed the amount of notice required for 
increased rating claims, essentially stating that general notice 
is adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

In this case, a letter sent to the Veteran in November 2005, 
prior to the initial unfavorable decision on appeal, informed him 
of what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  
Thereafter, a Vazquez letter was sent to the Veteran in July 
2008, and the Veteran was informed as to how disability ratings 
and effective dates are assigned as set out in Dingess, supra.  


While the July 2008 letter was issued after the initial 
unfavorable rating decision, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006). In the instant case, after 
the July 2008 letter was issued, the Veteran's claims were 
readjudicated in the December 2009 supplemental statement of the 
case. Therefore, any defect with respect to the timing of the 
VCAA notice has been cured.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).   The claims folder contains the Veteran's service 
treatment records, VA and private medical records, and the 
Veteran's contentions.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Additionally, the Veteran was provided with VA 
examinations in November 2005 and August 2009 in order to 
adjudicate his increased rating claims.  As the examinations 
adequately addresses all manifestations of the Veteran's service-
connected disabilities, the Board finds that a remand for further 
examination is not necessary.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).   When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. § 4.3 (2010).   If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2010), the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).  When the appeal ensues from the Veteran's 
disagreement with the evaluation assigned in connection with the 
original grant of service connection, as is here, the potential 
for the assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine

The Veteran was in receipt of a 20 percent evaluation for his 
lumbar spine disability pursuant to Diagnostic Code 5243 for 
intervertebral disc syndrome (IDS), prior to August 17, 2009, and 
thereafter, a 40 percent was assigned.  He is currently seeking a 
higher evaluation.     

The General Rating Formula for Diseases and Injuries of the Spine 
applies to diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IDS Based on Incapacitating 
Episodes.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

IDS (preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined. See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.   A 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

Evidence relevant to the severity of the Veteran's service-
connected lumbar spine disability includes treatment records and 
VA examination reports.  

According to a November 2005 VA examination report, the Veteran 
described the pain in his back as a shock-like, stabbing 
sensation.  He walked unaided without assistive devices and was 
able to walk for 10 to 40 minutes.  Forward flexion of the lumbar 
spine was to 50 degrees, with pain in the last 20 degrees, with 
functional loss of 40 degrees due to pain; extension was from 
zero to 15 degrees with pain in the last 10 degrees with a 
functional loss of 15 degrees due to pain. Lateral flexion, 
bilaterally, was from zero to 15 degrees painful in the last five 
degrees, with a functional loss of 15 degrees due to pain.  There 
was evidence of decreased pinprick sensation in the right lower 
extremity, at L5-S1 dermatome.  There was no evidence of atrophy 
of the lower extremities; normal tone and strength of 5/5 
proximally and distally was noted.  Deep tendon reflexes were +2 
and symmetrical, in both lower extremities.  Lasegue's sign was 
negative in the right lower extremity.  Diagnosis was myositis, 
discogenic disease at L4-L5 level, and bulging disc at L5-S1.

According to a January 2006 VA physiatrist evaluation 
consultation, the Veteran's  assessment was low back pain due to 
disc disease with pain exacerbation that may be related to 
various pain generators, with evidence of mechanical low back 
pain and lumbar spine myositis suggested by trigger point.  In 
February 2006, the Veteran began receiving physical therapy at 
the VA for his low back pain.  He was also prescribed medication 
for his muscle spasms.  In November 2006, the Veteran was 
referred for an electrodiagnostic test on account of his 
complaints of numbness on the right lower extremity, and absent 
S1 on bilateral lower extremities.  The study was normal; there 
was no electrodiagnostic evidence of L5-S1 radiculopathy or 
peripheral neuropathy.  Subsequent VA treatment records show 
continued complaints of low back pain, as well as physical 
therapy treatments.

On August 2009 VA examination of the spine, the Veteran reported 
continued low back pain since the prior examination, as well as 
muscle spasms.  Flexion of the thoracolumbar spine was from zero 
to 28 degrees; and extension was from zero to 7 degrees; left 
lateral rotation was from zero to 20 degrees; and right lateral 
flexion was from zero to 10 degrees; and right lateral rotation 
was from zero to 15 degrees.  There was objective evidence of 
pain on active range of motion, and following repetitive motion.  
After repetitive motion, flexion was to 25 degrees; extension to 
5 degrees; left lateral flexion to 15 degrees; left lateral 
rotation to 15 degrees; right lateral flexion to 10 degrees; and 
right lateral rotation to 15 degrees.  Lasegue's sign was 
negative.  The Veteran denied neurological symptoms such as bowel 
or bladder problems, numbness, paresthesias, or leg or foot 
weakness.  The examiner noted that a magnetic resonance imaging 
(MRI) scan taken in 1999 showed evidence of disc desiccation at 
L4-L5, L5-S1; bulging disc at L5-S1 level with posterolateral 
disc herniation; and L4-L5 apophyseal joint degeneration.  Final 
diagnosis on examination was lumbar strain - myositis; 
degenerative joint disease at L4-L5; and paracentral disc 
herniation at L5-S1.  

General Rating Formula

For the period prior to August 17, 2009, the Board finds that an 
evaluation in excess of 20 percent for the Veteran's service-
connected lumbar spine disability is not warranted under the 
general rating formula.  The Veteran's lumbar spine disability 
during this period was primarily manifested by myositis, disc 
disease, and pain.  During this time period, there was no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  On November 2005 VA examination, forward 
flexion of the lumbar spine was to 50 degrees, and inspection and 
x-rays of the lumbar spine showed no evidence of ankylosis.  As 
such, an evaluation in excess of 20 percent for the Veteran's 
lumbar spine disability is not warranted for the period prior to 
August 17, 2009.

For the period beginning on August 17, 2009, the objective 
evidence does not show that the Veteran's service-connected 
lumbar spine disability has resulted in unfavorable ankylosis of 
the entire thoracolumbar spine, so as to warrant a 50 percent 
evaluation under the current General Rating Formula for Diseases 
and Injuries of the Spine.  Inspection of the lumbar spine and x-
rays taken in conjunction with VA examination conducted in August 
2009 is negative for ankylosis.  Thus, an evaluation in excess of 
40 percent is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine for the period beginning on 
August 17, 2009.

The current regulations explicitly take pain upon motion into 
account; therefore, application of the principles of DeLuca is 
unnecessary.  In the event, however, that the principles of 
DeLuca are applicable to the current regulation, the Board has 
considered whether factors including functional impairment and 
pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would 
warrant a higher rating. See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The Board acknowledges the Veteran's complaints of pain 
on range of motion testing on November 2005 VA examination.  A 
lay person can provide evidence of visible symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  

In this case, the November 2005 examiner specifically noted that, 
despite the Veteran's report of lumbar spine pain and grimacing 
after a second repetition, there was no evidence of any further 
functional loss, fatigue, weakness, or incoordination.  Thus, the 
Board finds that the 20 percent evaluation assigned prior to 
August 17, 2009, adequately reflect the lumbar spine pain and 
dysfunction that the Veteran may have experienced.

Further, it is not disputed that on August 2009 VA examination, 
there was objective evidence of pain following repetitive motion, 
as well as a 3 degree loss of flexion and a 2 degree loss of 
extension of the lumbar spine upon repetitive motion.  The 
examiner indicated that the Veteran's lumbar spine disability has 
a mild to severe effect on his daily activities, depending on the 
type of activity.  The Board finds that the currently assigned 40 
percent disability evaluation adequately compensates the Veteran 
for any pain and functional loss.  Even considering the loss of 3 
degrees of flexion and 2 degrees of extension upon repetitive 
motion, it does not rise to the level that would enable a finding 
that the current overall disability picture more nearly 
approximates the next-higher evaluation.

Degenerative Disc Disease

As indicated, the Veteran is diagnosed with disc disease, as 
evidenced by a MRI.  However, the objective evidence does not 
show that he has had any incapacitating episodes of disc disease 
to warrant a higher evaluation.  An incapacitating episode is 
defined in Diagnostic Code 5243 as a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician. 
Significantly, the record does not show that the Veteran has had 
any incapacitating episodes of disc disease of the lumbar spine, 
as defined by VA regulations.
In this case, on November 2005 VA examination, the Veteran 
specifically denied having being hospitalized in the prior year 
due to his disc disease and also indicated that bedrest was not 
recommended by a physician in the prior year.  Furthermore, the 
August 2009 VA examiner specifically indicated that there have 
been no incapacitating episodes of spine disease.  Thus, for the 
period prior to August 17, 2009, an evaluation in excess of 20 
percent is not warranted based on any incapacitating episodes of 
disc disease of the lumbar spine, and an evaluation in excess of 
40 percent is not warranted for incapacitating episodes of disc 
disease beginning on August 17, 2009.

Under Note (1) of the General Rating Formula, any associated 
objective neurological abnormalities should be rated separately 
under an appropriate diagnostic code.  While the Veteran's lumbar 
spine disability involves disc disease, and there was evidence of 
decreased pinprick sensation in the right lower extremity on 
November 2005 VA examination, the electrodiagnostic test 
conducted in 2006 to rule out L5-S1 radiculopathy and peripheral 
neuropathy was completely normal. Moreover, on August 2009 VA 
examination, he specifically denied any numbness, leg or foot 
weakness, or bowel and bladder problem, and no neurological 
disability of the lower extremities was diagnosed.  As such, the 
Board finds that a separate evaluation for any associated 
neurological impairment is not warranted.   

Based upon the guidance of the Court in Hart, supra, the Board 
has considered whether a staged rating beyond what is already 
assigned is appropriate, however, in the present case, no 
additional staged ratings are warranted.

As the preponderance of the evidence is against the Veteran's 
claim for an increased evaluation for his lumbar spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Bilateral Foot Disability

The Veteran is currently assigned a 10 percent evaluation for 
bilateral plantar fasciitis and bilateral calcaneal spurs, 
pursuant to Diagnostic Code 5277-5279.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  In this case, the RO has determined 
that the diagnostic code most analogous to the Veteran's 
bilateral plantar fasciitis with calcaneal spurs is Diagnostic 
Code 5279, which pertains to Morton's disease.  Under such code, 
a 10 percent disability rating is warranted for anterior 
metatarsalgia (Morton's disease), whether unilateral or 
bilateral.  38 C.F.R. § 4.71a.

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Diagnostic 
Code 5277 provides ratings for bilateral weak foot.  For a 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness, the underlying condition is 
to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 
4.71a.

Diagnostic Code 5278 provides ratings for acquired claw foot (pes 
cavus). Slight acquired claw foot is rated noncompensably (0 
percent) disabling. Acquired claw foot with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilateral or 
unilateral, is rated 10 percent disabling. Acquired claw foot 
with all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, is rated 20 percent 
disabling for unilateral involvement, and 30 percent disabling 
for bilateral involvement. Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity, is 
rated 30 percent disabling for unilateral involvement, and 50 
percent disabling for bilateral involvement. 38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus. Unilateral hallux valgus that is severe, if equivalent to 
amputation of great toe, is rated 10 percent disabling. 
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling.  38 
C.F.R. § 4.71a. Diagnostic Code 5281 provides that unilateral 
severe hallux rigidus is to be rated as severe hallux valgus.  A 
Note to Diagnostic Code 5281 provides that the rating for hallux 
rigidus is not to be combined with claw foot ratings. Diagnostic 
Code 5280 provides that severe unilateral hallux valgus, if 
equivalent to amputation of great toe, is to be rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 percent) 
disabling. Unilateral hammer toe of all toes, without claw foot, 
is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones. Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 30 
percent disabling. A Note to Diagnostic Code 5283 provides that 
malunion or non-union of tarsal or metatarsal bones with actual 
loss of use of the foot is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Evidence relevant to the severity of the Veteran's service-
connected bilateral foot disability includes treatment records 
and VA examination reports.  

According to a November 2005 VA examination report, the Veteran 
reported foot pain with an intensity of 6/10, affecting him 
mainly upon prolonged standing and walking.  On examination of 
the feet, the examiner indicated that there was no evidence of 
any abnormalities in the Veteran's toes or ankle joints.  Both 
feet exhibited dorsiflexion from zero to 20 degrees, with pain 
beginning at 5 degrees, but without any functional loss.  Plantar 
flexion was from zero to 45 degrees, with pain in the last 10 
degrees, without functional loss.  When asked to repetitively 
stand on his heels and toes, the Veteran had pain in both feet, 
specifically at the calcaneal area without any further functional 
loss, fatigue, or incoordination.  There was no edema, 
instability, weakness, tenderness in the ankle joints or in any 
of his toes.  There was tenderness upon palpation at the 
calcaneal area as well as at the Achilles tendon area in both 
feet.  The Veteran showed no antalgic gait during gait 
inspection.  He was able to perform standing and walking without 
any problems at the time of the examination.  No callosities, 
breakdown or unusual shoe wear pattern were shown.  The Veteran 
showed appropriate posture on standing, squatting, and was able 
to perform supination, pronation, and rising on the toes and 
heels.  There was no evidence of flat feet or hallux valgus.  
Diagnoses were bilateral plantar fasciitis and bilateral 
calcaneal spurs.  The examiner further noted x-rays taken in 
October 1991 showed evidence of Achilles tendon enthesopathy, 
bilaterally.

VA treatment notes dated in 2007 show an assessment of bilateral 
plantar fasciitis; orthotics and night splints were prescribed, 
and trigger point injections into the right plantar fascia were 
administered.  In March 2009, the Veteran began Provant therapy 
for his bilateral foot disability.

According to a June 2009 VA podiatry note, the Veteran reported 
constant bilateral foot pain with prolonged standing or walking.  
On examination, there was no pain at the inferior medial tubercle 
of both feet upon pressure.  On deep pressure of the plantar 
fascia insertion, the left foot was more painful than the right 
foot.  There was no pain around the perimeter aspect of the heels 
upon pressure.  There was also no swelling on heels and no pain 
produced upon deep pressure.  Assessment was chronic plantar 
fasciitis, bilaterally.  The podiatrist noted a 30 percent 
improvement after one month of treatment.  

In August 2009, the Veteran presented for another VA examination 
of the feet where he reported continued bilateral foot pain. On 
examination, there was no evidence of swelling, instability, or 
weakness of the left foot.  There was evidence of painful motion, 
tenderness, and abnormal weight bearing.  Painful motion was 
objectively observed upon dorsiflexion.  There was tenderness in 
the plantar fascia insertion at the calcaneous area, and evidence 
of an unusual shoe wear pattern.  On the left foot, there was no 
evidence of hammertoes, hallux valgus, rigidus, skin or vascular 
foot abnormality, clawfoot, malunion or nonunion of the tarsal or 
metatarsal bones, flatfoot, muscle atrophy of the foot, or any 
other foot deformity or significant physical finding.  On the 
right foot, there was no evidence of swelling, instability, or 
weakness.  There was evidence of painful motion upon 
dorsiflexion, tenderness along the plantar fascia insertion at 
the calcaneous area, and abnormal weight bearing shown by unusual 
shoe wear pattern.  There was no evidence of hammertoes, hallux 
valgus, rigidus, skin or vascular right foot abnormality, 
clawfoot, malunion or nonunion of the tarsal or metatarsal bones, 
flatfoot, muscle atrophy, or any other foot deformity.  The 
Veteran's gait was noted as antalgic; he exhibited slow heel to 
toe progression.  X-rays taken in conjunction with the August 
2009 VA examination showed bilateral enthesopathic changes of the 
Achilles tendon insertion; no calcaneal spurs were identified.  
Final diagnosis was bilateral plantar fasciitis, bilateral 
enthesopathic changes at both Achilles tendons on x-rays, and 
bilateral Achilles tendinosis.  

Applying all relevant evidence to the applicable rating criteria, 
the Board finds that an evaluation in excess of 10 percent for 
the Veteran's service-connected bilateral foot disability is not 
warranted.  Significantly, Diagnostic Codes 5277, 5279, and 5280 
do not offer evaluations higher than the current 10 percent, and 
the Veteran has not manifested separate and distinct symptoms 
under these codes which would warrant an additional 10 percent 
rating.

A higher evaluation is also not warranted under Diagnostic Code 
5278, as there is no evidence of claw feet in the medical 
evidence, to include the November 2005 and August 2009 VA 
examination reports.  

There is also no evidence of malunion or nonunion of tarsal or 
metatarsal bones in either foot, therefore a higher evaluation is 
not warranted under Diagnostic Code 5283.

The Board has considered the principles of DeLuca which 
contemplate whether factors including functional impairment and 
pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would 
warrant a higher rating.  See Spurgeon, supra.  While there is 
evidence of bilateral foot tenderness, and pain in the plantar 
area and heels upon motion or during a flareup, there was no 
evidence of additional functional loss, fatigue, or 
incoordination on November 2005 VA examination, and no evidence 
of swelling, instability, or weakness of either foot on the 
August 2009 VA examination.  As such, the Board finds that the 10 
percent disability evaluation currently assigned adequately 
compensates him for any foot pain and functional loss that he may 
experience, even with consideration of the effect that the 
bilateral foot disability has on his daily activities.  A 
separate evaluation for pain is not for assignment.  Id.

 The Board has considered whether any other relevant diagnostic 
code would allow for a higher disability rating at any time 
during the pendency of the Veteran's claim. However, the evidence 
of record does not demonstrate that the Veteran has exhibited any 
symptoms that would warrant the application of any other 
diagnostic code throughout the pendency of the claim.  While the 
Board recognizes that the Veteran suffers considerable pain from 
his disability, the record does not support a higher evaluation 
at any point during the Veteran's claim.

Based upon the guidance of the Court in Hart, supra, the Board 
has considered whether a staged rating is appropriate, however, 
in the present case, no staged ratings are warranted as the 
Veteran's symptomatology has remained stable through the appeal 
period.

As the preponderance of the evidence is against the Veteran's 
claim for an increased disability evaluation for the bilateral 
foot disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Bilateral Knee Disability 

A separate 10 percent evaluation is assigned for patellofemoral 
pain syndrome of each knee, pursuant to Diagnostic Code 5260-
5003, effective September 12, 2005 (see December 2009 rating 
decision).  The Veteran contends that his right and left knee 
disabilities are worse than contemplated by the currently 
assigned evaluations.

Diagnostic Code 5003, for degenerative arthritis provides that 
degenerative arthritis, established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of 
flexion of the knee.  A noncompensable evaluation will be 
assigned for limitation of flexion of the knee to 60 degrees; a 
10 percent evaluation will be assigned for limitation of flexion 
of the knee to 45 degrees; a 20 percent evaluation will be 
assigned for limitation of flexion of the knee to 30 degrees; and 
a 30 percent evaluation will be assigned for limitation of 
flexion of the knee to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for the evaluation of limitation of 
extension of the knee.  A noncompensable evaluation is warranted 
when leg extension is limited to 5 degrees.  A 10 percent 
evaluation is warranted when it is limited to 10 degrees, and a 
20 percent evaluation is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 percent 
evaluation, extension limited to 30 degrees warrants a 40 percent 
evaluation, and a 50 percent evaluation contemplates extension 
limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has stated that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

With any form of arthritis, painful motion is an important factor 
of disability. See 38 C.F.R. § 4.59 (2010).  The intent of the 
rating schedule is to recognize painful motion or periarticular 
pathology as productive of disability.  It is the intention to 
recognize actually painful, unstable, or maligned joints, due to 
healed injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with range of the opposite of 
the opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent evaluation is 
warranted when there is slight recurrent subluxation or lateral 
instability, a 20 percent evaluation when there is moderate 
recurrent subluxation or lateral instability, and a 30 percent 
evaluation for severe knee impairment with recurrent subluxation 
or lateral instability.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran 
also has limitation of knee motion which at least meets the 
criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if a Veteran 
does not meet the criteria for a noncompensable rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a separate rating for arthritis 
may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Evidence relevant to the severity of the Veteran's knee 
disabilities includes treatment records and VA examination 
reports.  

According to a November 2005 VA examination report, the Veteran 
reported knee pain and stiffness, without any instability, give 
way, or swelling.  Both knees exhibited flexion from zero to 140 
degrees, with pain in the last 10 degrees.  Extension of both 
knees was zero degrees with pain in the last 20 degrees.  There 
was no functional loss upon either flexion or extension.  
Stability test for both knees in terms of the medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments were negative, bilaterally.  McMurray's test was also 
negative, bilaterally.  There was pain on repetitive motion but 
without evidence of further functional loss, fatigue, 
incoordination, or weakness.  Inspection of the knees did not 
show any evidence of edema, redness, or effusion.  No 
callosities, breakdown, or unusual shoe wear pattern were 
observed.  Ankylosis was not present, nor was a leg length 
discrepancy.  The examiner observed that x-rays of the knees 
taken in October 1989 showed no evidence of any injury to the 
collateral ligaments or meniscal injuries.  X-rays of the knees 
taken in November 2005 showed no abnormalities.  Diagnosis on the 
November 2005 examination report was bilateral patellofemoral 
dysfunction.

In August 2009, the Veteran presented for an additional VA 
examination of the joints.  He reported continued bilateral knee 
pain at the patellar area, causing difficulty to assume a 
standing position after moderate to prolonged sitting.  The 
examiner noted that there was tenderness, crepitation, 
clicks/snaps, and grinding in the right knee joint, and in the 
left knee joint, there was crepitation, clicks/snaps, and 
grinding.  Subpatellar tenderness, bilaterally, was specifically 
noted.  Flexion of the knee was to 100 degrees, bilaterally. 
There was objective evidence of pain with active motion on both 
sides.  The examiner also indicated that there was no objective 
evidence of pain following repetitive motions, and no additional 
limitations after three repetitions of range of motion.  There 
was no evidence of joint ankylosis.  Anterior and posterior 
drawer tests were negative, as was stress valgus/varus testing.  
Patellar grinding test was positive.  Final diagnosis was 
clinical evidence of bilateral patellofemoral pain syndrome.  

Taking into account all relevant evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted for the 
Veteran's service-connected right or left knee disabilities under 
Diagnostic Codes 5260 or 5261.  In this regard, a higher 
evaluation is not warranted under Diagnostic Code 5260 based on 
limitation of flexion because there is no evidence of limitation 
of flexion to 30 degrees in either knee.  Flexion of each knee 
was normal (140 degrees) on November 2005 VA examination, and to 
100 degrees on August 2009 VA examination.  Moreover, 
there is no evidence of extension limited to 15 degrees in either 
knee joint.  As noted above, extension was normal at zero degrees 
on November 2005 and August 2009 VA examinations.  

However, the Board is cognizant that, on August 2009, the Veteran 
reported that his knees "give way," as well as "click" and 
"snap."  Although there was no actual finding of instability of 
the knees on the examination, the examiner noted evidence of 
clicking, snapping, and crepitus, and subpatellar tenderness in 
both knees.  Patellar grinding test was also positive. Resolving 
all doubt in the Veteran's favor, the objective findings 
pertinent to the Veteran's knees more closely approximate slight 
instability of each knee.  Thus, separate 10 percent evaluations, 
but no higher, for right and left knee instability, pursuant to 
Diagnostic Code 5257, is warranted for the period beginning on 
August 17, 2009.  Prior to such date, stability tests for each 
knee were negative; there was no evidence of crepitus, clicking, 
or snapping; and the Veteran denied having any instability of 
either knee.  

With respect to the Veteran's complaints of bilateral knee pain 
and dysfunction, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on use 
or due to flare-ups, as the Veteran's complaints of pain and 
dysfunction are not supported by adequate pathology.  In this 
case, although there was evidence of pain on bilateral knee 
motion on both VA examinations, there was no evidence of 
additional functional loss on repetitive motion.  Based on the 
foregoing, the Board finds that the 10 percent evaluations 
already assigned for patellofemoral pain syndrome of each knee, 
in addition to the separate evaluations assigned herein, 
appropriately reflect the extent of pain and functional 
impairment that the Veteran may experience as a result of his 
knee disabilities.    

Based upon the guidance of the Court in Hart, supra, the Board 
has considered whether a staged rating is appropriate beyond what 
the Board has herein assigned, however, in the present case, no 
additional staged ratings are warranted.

As the preponderance of the evidence is against the Veteran's 
claim for increased disability evaluations beyond what is herein 
assigned for his bilateral knee disability, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Additional Considerations

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards. The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Veteran asserts that he has missed approximately one week of 
work on account of his low back pain.  38 C.F.R. § 4.1 stipulates 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated in 
the Schedule and provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during the 
current appeal, did the Veteran's service-connected lumbar spine, 
bilateral knee, and bilateral foot disabilities result in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate. The record reflects that the Veteran is currently 
employed full-time as an information security officer and has 
been in such capacity for the past five to ten years.  Thus, 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for service-connected lumbar spine, 
bilateral knee, and bilateral foot disabilities for any portion 
of the rating period on appeal.

The Board is also cognizant that the Court has held that when 
evidence of unemployability is submitted during the course of an 
appeal from an assigned disability rating, a claim for a TDIU 
will be considered part and parcel of the claim for benefits for 
the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In the instant case, the record reflects that the 
Veteran is currently employed full-time as an information 
security officer and has been in such capacity for the past five 
to ten years.  Therefore, the Board finds that a claim for a TDIU 
has not been raised and further discussion of such is 
unnecessary.




ORDER

For the period prior to August 17, 2009, a disability evaluation 
in excess of 20 percent for the lumbar spine disability is 
denied.  

For the period beginning on August 17, 2009, a disability 
evaluation in excess of 40 percent for the lumbar spine 
disability is denied.  

A disability evaluation in excess of 10 percent for bilateral 
plantar fasciitis and bilateral calcaneal spurs is denied.  

A disability evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.  

Beginning on August 17, 2009, a separate 10 percent evaluation, 
but no higher, is granted for instability of the right knee, 
subject to the laws and regulations governing monetary benefits.

A disability evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.  

Beginning on August 17, 2009, a separate 10 percent evaluation, 
but no higher, is granted for instability of the left knee, 
subject to the laws and regulations governing monetary benefits.


REMAND

The Veteran is seeking service connection for sinusitis and 
allergic rhinitis.  The examiner of a June 2009 examination 
opined that the Veteran's sinus condition and allergic rhinitis 
are not caused by his service duties.  In arriving at such 
opinion, the examiner indicated that, in pertinent part, there is 
a lack of evidence of sinus disease or allergic rhinitis in the 
service treatment records.  However, in the examiner's review of 
the medical records at the beginning of the examination report, 
he noted that the Veteran was treated for a sinus condition 
during service in 1990.  

The Board also observes numerous other complaints and treatment 
for upper respiratory infections/ sinusitis/allergic rhinitis 
during service.  Thus, the Board finds that the June 2009 VA 
examiner should further review the Veteran's claims folder and 
provide an addendum in which he clarifies the rationale provided 
for his etiology opinion and further reconciles his opinion with 
all of the evidence in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
returned to the examiner who conducted the 
June 2009 VA examination of the "nose, 
sinus, larynx, and pharynx." The VA 
examiner is specifically requested to fully 
review the claims folder and prepare an 
addendum in which he clarifies his opinion 
regarding the etiology of the Veteran's 
sinus disease and allergic rhinitis.

Specifically, the examiner should indicate 
whether there is a 50 percent probability 
or greater that any post-service sinus 
disease and/or allergic rhinitis is related 
to service.  The examiner is asked 
reconcile any opinion with the Veteran's 
service records showing treatment for upper 
respiratory infections in 198; complaint of 
sinus congestion in 1985; assessments of 
allergic rhinitis in 1989; a May 1990 
examination report and medical history; an 
upper respiratory infection in December 
1992; a January 1993 emergency treatment 
and a February 1993 assessment of maxillary 
sinusitis, bilaterally; a post-service VA 
consultation report dated in September 1998 
showing an impression of vasomotor/allergic 
rhinitis, a March 1999 treatment note, a 
June 2002 VA opinion, an October 2006 
private medical treatment record showing a 
diagnosis of chronic rhinosinusitis; a 
private CT scan report of the sinus dated 
in October 2008, and the June 2009 VA 
opinion.

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, 
regarding the incurrence of the Veteran's 
claimed disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

If the June 2009 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the Veteran should be scheduled for a new 
C&P examination.

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


